 102DECISIONS OFNATIONALLABOR RELATIONS BOARDAlcoPlatingCorporationandMetal Polishers,Buffers,Platers& Helpers International Union,AFL-CIO. Case 21-CA-7968October 14, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn June 17, 1969 Trial Examiner AllenSinsheimer,Jr.,issuedhisDecisionintheabove-entitled proceeding, finding that Respondenthas engaged in and is engaging in certain unfairlabor practices within the meaning of the NationalLaborRelationsAct,asamended,andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that Respondent had notengaged in certain other unfair labor practices andrecommended that such allegations of the complaintbe dismissed. Thereafter, the Charging Party andthe Respondent each filed exceptions to the Decisionand a supporting brief, and the Respondent filed ananswering brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as herein modified.We agree with the Trial Examiner's conclusionthatRespondent'sunilateralgrantingofwageincreases to the majority of the unit employeesduring the height of the bargaining negotiationsconstituted a violation of Section 8(a)(5) and (1) oftheAct.We also agree with his conclusion thatRespondent's insistence on its wage position coupledwith its unilateral wage increases and its evidentunwillingness to discuss the Union's wage proposalsconstituted an additional violation of Section 8(a)(1)and (5) of the Act. We do not disagree with theTrial Examiner's findings that Respondent did notinitiallybargain in bad faith regarding many othersubjects,butwe do find that with regard to itsunilateralimpositionofwage increases duringnegotiations and its adamant refusal to considerwage proposals other than its own, matters which goto the heart of the collective-bargaining process,Respondent did not in fact bargain in good faithand thereby violated theActasaforesaid.Moreover, there is little doubt but that theRespondent's insistence upon its own wage programto the extent of not considering the various wageproposals of the Union, the last of which was madeand refused shortly before the commencement of thestrike,coupledwith the earlier unilateral wageincreases the extent of which was only then finallyrealizedbytheUnion,'constitutedamajorcausativefactor in precipitating the strike asindicated by the testimony of the Union witnesses.Along with other matters, the history of these wagenegotiations, including the unilateral wage increases,wasprominentlyrecitedtothenegotiatingcommittee at the time it deliberated and thendetermined to call the strike and constitutedtogetherwith the Employer's attitude on unionsecurity, a major motivating factor in making thatdetermination.Accordingly,wefindthatRespondent failed to bargain in good faith regardingwages and in granting unilateral wage increases inviolation of Section 8(a)(5) and (1) of the Act andthat the strike which resulted therefrom was anunfair labor practice strike.Moreover, in agreement with the Trial Examiner,we find that Respondent was precluded from raisingthemajority issue in the presence of these seriousandunremediedunfairlaborpractices.Byunilaterally increasing wage rates, and at the sametime refusing to bargain in good faith regardingwages,Respondent failed to accord the Union itsstatutoryroleasthecollective-bargainingrepresentativeof its employees, all of whichnecessarilytendedtoundermine theUnion'sauthority among the employees whose interests itwas obligated to represent in such matters. On thebasis of these considerations, we are satisfied thatRespondent was not entitled to question the Union'smajority on the strength of evidence of employeedisaffection which itself emerged from the aftermathof Respondent's unremedied unfair labor practices.Accordingly,wefindthatbywithdrawingrecognition onMarch 19, 1968, and by refusing atall times thereafter to recognize and bargain withtheUnionastheexclusiverepresentativeofemployees in the appropriate unit, as well as bythereafter unilaterally changing vacation benefits,Respondent violated Section 8(a)(5) and (1) of theAct.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, and'Although itisclear that the majority of the unit employees receivedunilateralwage increases in SeptemberandOctober 1967, because ofRespondent'sdenial thattheCompanyhad given any general wageincreaseswhen questionedby the Unioninthisregardduring thenegotiating conferences conducted that fall, the actual extent of these wageincreaseswas not fully appreciatedby the UnionuntilJanuary andFebruary ofthe next year, just before the strike'CelaneseCorporationof America,95NLRB 664, C &C PlywoodCorporation.163 NLRB 1022 See alsoFrick Company.175 NLRB No39,TerrellMachine,173NLRB No 230179NLRB No. 20 ALCO PLATING CORP.103hereby orders that the Respondent, Alco PlatingCorporation, Los Angeles, California, its officers,agents,successors,and assigns,shall take the actionsetforth in the Trial Examiner's RecommendedOrder.Upon the entire record, including consideration of thebriefs filed by the General Counsel, the Charging Partyand the Respondent, and upon my observation of thewitnesses, I hereby make the following: 'FINDINGS OF FACTTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLENSINSHEIMER,JR.,TrialExaminer:Thisproceedingwas heard before me in Los Angeles,California, on January 28 to 31, and February 10 through14, 1969, upon a complaint of the General Counsel andanswerofAlcoPlatingCorporation,hereincalledRespondent.'The complaint alleged that Respondentviolated Section 8(a)(1) and (5) of the Act, by grantingunilateral wage increases during negotiations without priordiscussion or bargaining withMetal Polishers, Buffers,Platers& Helpers International Union, Local No. 67,AFL-CIO, herein called the Union, by insisting toimpasse on unilateral control over merit wage increases,andbynegotiating inbad faith with the Union,commencing September 1, 1967. It also alleges thatRespondentviolatedSection8(a)(1)bypromisingemployeesbenefitsforabandonment of the Union,threatening that it would never sign a collective-bargainingagreement, and threats that it would go out of businessbefore it would sign an agreement. All of the foregoingwere denied and in addition Respondent filed a motion todismiss on the ground that the charges do not support thecomplaint.''The complaint issued on October 23, 1968 An originalcharge was filedMarch I, first amended charge onApril 16, and asecond amended chargeon April 24, 1968'The Respondent's position is that the chargeswere filedin the name ofMetalPolishers,Buffers,Platers&HelpersInternationalUnion,AFL-CIO, and refer in the body only to the "Union"They make noreferencetoLocal 67 of theInternationalUnion which Local was thebargaining representativefor the employeesin the unit here involvedRespondent'sposition in essenceis that the Local andInternational areseparate entities and that the chargesfiled in thename of the Internationalonly and referring in the bodythereof to the "Union"are not chargespertinent to the matters alleged in the complaintThe GeneralCounsel andthe Charging Party contendthat the omissionof the Local's name wasinadvertentor typographicaland secondthatRespondent was well awareof who wasintended as the bargaining agent in the charge sinceLocal No67 was theonly organizationthatRespondent had been dealing with asrepresentativeof its employees,following the settlement agreement setforthhereafter,innegotiations and in other bargainingrespectsTheGeneral Counseland ChargingParty'sposition in essence,therefore, isthat theRespondent knew who wasmeant by thecharge, that there couldbe no doubt in this respect,and they furtherpoint out that the letter datedApril 11, 1968, ofRespondent's representative,HenryBecker, in responseto the charge and a request for information respecting it evinced noquestion or doubt as to who was coveredby the chargeThe Respondentcontends that the charge is essential and must clearly indicate who isintended to be coveredthereby,Respondent cites cases in whichrespondents were named in complaints who were not named in the charges,and also complaints involving matters not reasonably encompassed by thecharges I do not considerany of thesecases to be applicableActuallycharges are not even pleadings and are intended to set in motion theinvestigatory mechanismof theBoard Precise language or specification isnot necessarily requisite as long as the parties can reasonably be expectedto understandwhatis charged or involved.Herein, not only could there beno misunderstanding but as setforth, therewas no misunderstanding It isclear that Respondent was fully apprised from the original charge of whatto expectand that the charge was adequate in all pertinentrespectsThatsuch is thelaw seeNL R B v Pecheur LozengeCo.209 F 2d 393 (C A2),KingstonCake,191F 2d 563, 567 (C A3),HeraldPublishingCompany ofBellflower,114 NLRB 71.1.THE BUSINESS OF THE RESPONDENTRespondent is a California corporation with itsprincipal place of business in Los Angeles, California,where it is engaged in job shop electroplating. In thecourse and conduct of the business, Respondent annuallypurchases goods, materials and supplies valued in excessof $50,000 from suppliers in the State of California whichsuppliers had received said goods, materials and suppliesdirectly from points in states other than the State ofCaliforniaThe Respondent admits, and I find, thatRespondent is engaged in commerce within the meaningof the Act.11.THE LABOR ORGANIZATION INVOLVEDThe Respondent stipulated, the record establishes and Ifind thatMetal Polishers, Buffers, Platers & HelpersInternationalUnion, Local No. 67, AFL-CIO, (hereincalled theUnion) is a labor organization within themeaning of the Act. Respondent, however, denied thatLocal 67 was a subordinate body of the Charging Party,namelyMetal Polishers,Buffers,Platers& HelpersInternationalUnion. The record establishes, and I find,thatMetalPolishers,Buffers,Platers& HelpersInternationalUnion, AFL-CIO, is a labor organizationwithin the meaning of the Act, and in addition this is amatter of which both the Trial Examiner and the Boardcould take judicial notice. The record also establishesthrough the introduction of the constitution of theInternational which is also the constitution of the Local,and through the undenied testimony of InternationalRepresentative and also LocalBusinessRepresentativeQuentinPaud,which I credit, with respect to therelationship of the Local and the International that atleastas to certain matters the Local functions as asubordinate body of the International, and I so find.,III.THE UNFAIR LABOR PRACTICESA. The IssuesThe issues involved here are (1) whether certainstatements were made by Company President Fitzgeraldwhich would constitute a violation of Section 8(a)(1) oftheAct; (2) whether or not the Respondent by granting'The parties filed a stipulation to correct the record which I herebyapprove with one additional correction, namely item 32 of Appendix A[Appendix A omitted from publication]hereto to conform to the precedingitem The record corrections as approved are hereby noted and correctedAlso near the end of the hearing the General Counsel moved to amendpar 12(a) of the complaint to allege that Respondent in the fall of 1968unilaterally increased the vacation benefits of some of seven employees bychanging its method for computing seniority.No objection was made andtheamendment granted followed by denial by Respondent of saidallegations,exceptRespondent admitted that in the fall of 1968 it didchange its vacation policy to give consideration to the seniority of theformer Cad-Nickel employees for the purpose of computing vacation pay,without consulting the Union'The testimony relative to the relationship of the International and theLocalwas taken in connection with the pleadings and particularlyRespondent'smotion to dismiss discussed in In 2 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertainwage increasesduringthecourseof thenegotiations violated Section 8(a)(1) and (5) of the Act,(3) in connection therewith, whether it adopted in thecourse of negotiations, a position with respect to wageswhich either separately or coupled with its conduct in thegranting of wage increases during negotiations wouldconstitute a violation of Section 8(a)(1) and (5) of the Act,(4)whetherRespondent's entire course of conduct innegotiations amounted to a failure to bargain in goodfaith and, therefore, violated Section 8(a)(1) and (5) of theAct, (5) whether Respondent by withdrawing recognitionfrom the Union on March 19, 1968, violated Section8(a)(1) and (5) of the Act.The General Counsel and the Charging Party allege theaffirmativeof the foregoingRespondent asserts thenegative and in addition that if there were any bad-faithbargaining, it was on the part of the Union rather thantheRespondent.A few preliminary comments are setforthwith respect to what I consider the evidence willreflect as to the bargaining which occurred. First, in myjudgment, it appears from an examination of the entireconduct of the bargaining that it left something to bedesired from both parties. Certainly, the Union was notfollowing the most expeditious procedure and appeared tolet itself be bogged down over issues that raised a questionas to why, particularly the matter of job classificationsand job descriptions The Respondent, on the other hand,was evidently not overly anxious to welcome the Union ina bargaining relationship, but this does not say that it wasacting in "bad faith" within the meaning of the Act.Undoubtedly it was engaged in hard bargaining andseeking terms most favorable to it. However, the law doesnot require that it agree to whatever the Union asks orconcede any more than it has to.With that preliminary comment as to the overallbargaining, there are the questions of the unilateral wageincreases granted during the course of the bargaining andthe Employer's overall position as to wages It is in thisrespectthatIconsiderthattheRespondenthasmisconceived the legal effect of what took place. I willdiscuss this in detail subsequently but would note at thispoint that the Respondent is relying on a conception as topast practices that may be applicable as to a past practicethatinvolvesautomaticorroutinedeterminations.However, such would not appear to be applicable to thesituationhereinand, in my judgment, could not beapplicable and still preserve the right of the Union torepresent the employees In order to best evaluate thematter, I will first set forth certain background and then,without unduly spelling out every item in the negotiations,set forth sufficiently the course thereof and the agreementsor disagreements therein so that an adequate appraisalmay be had Additionally, the matter of the wageincreaseswillbe considered in detail and the alleged8(a)(1) violations reviewed.Inaddition to the foregoing matters, although notspecificallyalleged, there was evidence adduced as toasserted loss of majority in connection with Respondent'scomplete withdrawal of recognition on March 19, 1968,on the ground that the Union no longer represented amajorityThis evidence, assuming that it was covered bythecomplaint,would be pertinent and necessary toconsider in the event it were found that the Employer hadnot prior to that time engaged in a refusal to bargainHowever, since I am finding that Respondent did refuse tobargain in connection with the matters of the unilateralwage increases and its wage program, it will beunnecessarytoconsiderthequestionofwhetherRespondent would have been justified, absent prior unfairlabor practices, in refusing to recognize the Union on orabout March 19 and I shall not do soB. BackgroundThe plant involved herein was originally owned byCadmium and Nickel Plating Division of Great LakesIndustries,Inc.,hereincalled"Cadmium"or"Cad-Nickel."MetalPolishers,Buffers,Platers&Helpers International Union, Local 67, AFL-CIO, wascertified as the representative of the employees at thisplant in 1959 and collective-bargaining agreements wereentered into between Cadmium and the Union, the lastone with expiration date of May 30, 1966. In November1965,Cadmium sold all of its physical assets at thelocation toRespondent and discharged its employeeseffective as of the close of business November 4, 1965The transaction did not involve either the sale of accountsreceivable or the assumption of accounts payable or otherobligations of Cadmium Respondent at the time had itsown operation at a different location. The record indicatesthat Respondent's operation was similar but not identical,that is there were some substantial differences andRespondent was then much smaller in that its totalemployment was approximately 20 percent or less thanthatofCadmiumAlsoRespondent was a nonunionoperation. Respondent interviewed and hired about 40 orslightlymore of the employees who had been employed byCadmium at the time it ceased operations Thesecommenced work for Respondent on Monday, November8,1965Inaddition,Respondent had a number ofemployees of its own who continued to work forRespondent. The General Counsel states that this numberwas six while Respondent sets the number at nine basedon an exhibit in the file. It would appear from thisGeneral Counsel Exhibit that the number was nine but inany event the difference would not be material herein. TheRespondent's original plant eventually was closed sometime about March or April 1966 At the new location, theformer Cadmium location, all the foremen and the plantmanager, Pappas, were former Cadmium employees.Upon acquisition of the former Cadmium plant,Respondent refused to recognize the Union as theemployees' bargaining representative.The Union filedproceedings in a California Superior Court to compelarbitration under the contract and also filed unfair laborpractice charges in Case 21-CA-7259 Both cases weresettledby a private settlement agreement under whichRespondent agreed to recognize and bargain with theUnion. Either on that day (July 27 or 28, 1966) or thenext day a decertification petition was filed Based on thisRespondent refused to recognize or'bargain with the UnionThe Union there upon filed a charge in Case 21-CA-7306,on August 24, 1966. Respondent entered into a settlementagreement with the Regional Director, settling the chargeon December 29, 1966. The Union was dissatisfied withthe terms of the settlement agreement because it did notprovide that the Respondent would honor the previouscontract. It accordingly appealed to the General Counselwho sustained the Regional Director's approval by letterdated February 8, 1967 5 It should be noted prior theretoby letter of March 17, 1966, in view of the Union'scontentions respecting the continuation of the contractwith Cadmium, the Respondent had denied there was sucha contract but had added that if there were such that said'The unit set forth in the settlement agreement which the parties agreed ALCO PLATING CORP.letterwas to effect a termination thereof 6 I find based onsaid settlement agreement that Local No 67 was at allmaterial times the exclusive bargaining representative inthe unit specified in footnote 5C The NegotiationsFollowing the approval of the settlement agreement, onFebruary 15, 1967, Herbert Ansell, counsel for the Union,wrotetheRespondent'scounsel,DavidMaddux,requesting a meeting for bargainingOn February 23,Respondent replied that Henry Becker, labor relationsconsultant, was its bargaining representative. No meeting,however, was arranged until May 10, 1967 During theinterval, it appears that Ansell was busy part of the timeand Becker (or Fitzgerald) part of the time so that nomutually acceptable date could be arranged until May 10.AlthoughAnsell indicated that he thought there wasanother meeting either in May or in June, it seems clearfrom all of the other testimony, the evidence set forth inlettersand documents and the fact that Ansell had nonoteswith respect to meetings until August 31 and hisrecollection appeared vague, that there was no meetingbetweenMay 10 and August 31. Commencing with theAugust 31 meeting, Ansell took some notes at themeetings and transcribed them shortly thereafter in theform of letters addressed to Respondent setting forthAnsell's version of what occurred at the meetings Thepurported reasons for these letters and the significancethereof will be considered hereafter.On May 10, the first meeting occurred attended byBecker and Fitzgerald, president of the Company, forRespondentandAnsell,Naftal,thethenbusinessrepresentative,andFrank James, a member of thenegotiating committee, for the Union Ansell first testifiedthatonlyBeckerwas there but as stated Ansell'srecollectionwas vague concerning matters inMay.Fitzgerald and Becker took notes of the meeting and Iaccept their version as to who was present and whatoccurred. This meeting involved requests for informationby the Union, all of which were promptly furnished byRespondent.TheseincludedmattersconcerningRespondent's insurance plan, benefits, vacations andholidaysRespondent also subsequently furnished a list ofemployeeswith job rates and classificationsAnsellprovidedBeckerwithacopy of the old CadmiumcontractPresidentFitzgeraldexplainedRespondent'swage program which will be discussed further hereafterAnsellalsoinquired,accordingtohim,whetherRespondent would be prepared to grant union security.Becker recalled Ansell asking how Respondent felt aboutunion security and Ansell said he would like to make anappointment for the union representative and employeeJames to go to the plant and inspect the operationsFollowing the meeting on May 10, there was no meetinguntilAugust 31, 1967. During the period Respondentsought to arrange a meeting. The delay appears to havebeen principally due to various commitments of Ansellalthough it was also indicated that Fitzgerald would notwas appropriate isAllproduction and maintenance employees including shipping andreceiving employees,truckdrivers,janitors, leadmen,and leadladies,excluding office clerical employees,professional employees,estimators,salesmen, guards,watchmen,and supervisors within the meaning of theAct'The Union concedes that there is no current contract in effect involvingtheRespondent-inessence that the letter of March 17,1966, didconstitute a termination of the Cadmium contract if it were applicable toRespondent105be available the latter part of June or early part of JulywhenAnsellwas also busy in trial which lastedthroughout July, following which Ansell was on vacationinAugust.Ansell testified that Becker was cooperativeand made himself "available for meetingsthrough thatperiod It was because of commitments that I couldn'thold a meeting ."It should, accordingly, be noted that during the periodfromFebruary,whenrequestsfornegotiationscommenced, until August 31, approximately 6 months, thedelaywas essentially that of the Union's inability toformulateapositionandarrangefornegotiations.Respondent accordingly cannot be blamed for delayduring such period. As set forth, during the initial periods,Ansell who was principal witness for the Union took nonotes and had a very vague recollection of events. Hisrecollection of later events was predicated primarily on hiscorrespondence based on notes taken at meetings which hetranscribed into the form of letters sent shortly thereafterThese were not complete but set forth a substantial partof what he believed were the pertinent matters occurringat the meetings. On the other hand, Becker took ratherextensivenotesofallmeetingsand refreshed hisrecollection therefromwhile testifyingA recitation ofoccurrencesatthemeetingsandagreementsanddisagreements reached will be set forth chronologically inconnection therewith Insofar as there were any majordifferences as to what occurred, these will be discussedand considered, so also the major matters of agreementThe Union appears to have placed most of its emphasison the matters of union security and classifications andjob descriptions, particularly those covering some sixindividualsToo much time at meetings after August 31may have been devoted to the issues of union security andthese classifications and job descriptions at the cost ofresolving other mattersRespondent's position respectingitswage program and maintenance thereof also wasundoubtedly a substantial factor in the inability to reachan agreement The Union at times admittedly agreed toitems that differed substantially from what it would havedesired in an effort to reach agreement.Respondent onitspart was seeking to obtain the most favorable termsfor itselfHowever, the fact that it was bargaining harddoes not reflect an absence of good faith.Following themeeting of August 31, there weremeetingson November 14 and 30, 1967, on January 15and 22, and February 9 and 23, 1968, and a brief meetingonMarch 19, 1968, after a strike which commencedMarch 4At the August 31 meeting were present Fitzgerald andBecker for Respondent and Ansell, negotiating committeemembers James and Williams and Union RepresentativeRex Paud who had succeeded Naftal The parties exploredtheUnion's contract as a whole and the Respondentgenerally agreed to recognition, subparagraphs 1, 2, 5, and6of article III concerning hours of work includingovertime pay provisions for over 40 hours per week and 8hours per day, requiring four hours pay as call-in pay, and10-cent second and third shift premium; Article VII,section (1) relating to holidays providing for the sixholidays which Respondent was then granting, section (2)after discussion and modification providing for eligibilityfor holiday pay, section (4) as to celebrating a holidayfalling on a Sunday on a Monday and section (5) withrespect to an extra day's vacation if a holiday fell during avacation;articleXIprovisionforrestperiodsincorporatingRespondent'spracticeArticleVIconcerningpromotionswasacceptableprovideda 106DECISIONS OF NATIONALLABOR RELATIONS BOARDprovisionwas inserted for the employer's judgment todetermine qualifications and ability There was apparentlytentative agreement on article VIII, sections I and 2,concerning length of vacation after 1 year and 3 years buttheother sections thereof were deferred for a latermeeting.On the subject of union security, Respondentstated its opposition to the union shop and Ansell inquiredwhether Respondent would consider any other type ofunion security and in particular asked about maintenanceof membership Becker informed him Respondent wouldconsider a proposal on a maintenance of membership typeof union security in the context of a package proposal.The Respondent objected to paying overtime for Saturdayor Sunday work as such but generally accepted as setforthabove the proposals relative to hours of workRespondentatthetimeobjectedtotheseniorityprovisions offered indicating it did not want to be boundby straight seniority but did indicate that it was willing tofollow seniority with respect to recall of employees, firstrecalling the last employee laid off - which would be thenormal procedure. As for matters such as discipline anddischarge,wages and grievance procedure, etc., theRespondent said that it would make its own proposals,butdid indicate that it agreed to the principle ofarbitrationas to which it would present a proposal.RespondentprovidedtheUnionwithinformationconcerning group insurance and agreed to send copies ofits plan which it didThere was a discussion concerning the Union's requestfor Paud to go on the premises to view job operations andRespondentalthoughconcedingtherightofthenegotiating committeemembers to do so, questionedPaud's right and also what he could determine if he didsoThe Union contended he had this right which wouldhelp it take a position as to the job duties relating to jobclassifications.At this meeting the Union had raised theadvisabilityof having job classifications and languagedescribing each classification as a prerequisite to talkingabout the wage rates to be paid to the employeesemployed in the respective classification. From sources itdesired, itwas agreed the Union would attempt toformulate a statement of duties to be covered by theclassificationswhich had been furnished by Respondent.The Union reserved the right to request permission toview the job operation if necessaryBy letter of September 19, Ansell proposed to Beckerthat six named employees be reclassified at a higher wagerate.By letter of October 3, Becker stated thatRespondent had reviewed these employees in theirclassificationsand found the Union's proposal to beunacceptable.Ansell'sletterofSeptember 19 alsoproposed a flat across-the-board increase for all employeesin the amount of 10 percent. This latter is a subject of adispute concerning whether Becker in his letter of October3 or otherwise flatly rejected the 10-percent wage increaseproposal. Becker testified that he did not do so by theletter and that the letter referred to the matter of theclassificationsIn a letter to the Regional Director onApril 11, 1968, Becker had indicated that this letter hadrejectedthe10-percentproposal.Inviewofothertestimony relating to not only the subject of wages butalso other proposals, the fact that Respondent was beingadvised legally and that Becker was generally careful toleavematters open, I am of the view that he did notintend to flatly reject the 10 percent increase by his letterof October 3 whatever Ansell may have thought. Ansellevidently so thought because at the November 30 meeting,according to him, he mentioned without contradiction thatRespondent had turned down the Union's demands for a10-percent wage increase. Insofar as the 10-percent wageincrease request is concerned, it should also be noted thattheUnion did not renew its request for a wage increaseuntil 5 months later at the February 9 meeting when itrequested a 15-percent increase.On November 9, Becker met with Ansell at Ansell'sofficeand delivered to him Respondent's first writtencounterproposal. This affirmed certain agreements whichhad been reached at the August 31 meeting, and set forthRespondent's suggested language on subjects as to whichitbelieved there was an agreement in principle on August31 but concerning which the Respondent was to submit adraft.This proposal also contained a number of newprovisionswhich the Employer desired, and set forthRespondent's position on subjects wherein it differedsubstantially from the Union. No negotiations took placeon November 9.The proposal submitted by Becker was sent by AnselltoPaud in a letter dated November 9 in which heattached a postscript stating that: "The agreement is openshop and in many other regards impossible to live with."Ansell testified that this did not mean an inflexibleattitude on the part of the Union on the union shop orother issues. On November 14, a meeting was scheduledto convene at 9 a.m Ansell arrived about 10-15 andproceeded thereupon to have a conference with hisnegotiating committee prior to the commencement ofnegotiation about 11.40. He stated that he had heard thatRespondent had given some wage increases. There isdisagreement as to just what was said in this respect.According to Ansell, he asked if anyone had receivedmeritwage increases and that Becker said "no" andanyone who made that statement was a liar, and that he,Ansell,didnotpursue it because he had only theskimpiest information about such increases According toBecker,Ansellasked if they had given generalacross-the-board increases. Becker answered "no." Ansellthen said that he had been told that such increases hadbeen given and Becker replied that if he had been told soBecker thought that it was a lie. Becker said Respondenthad given merit increases in accordance with its wageprogram.Actually,thedifferentversions,althoughsubstantial, are, in my opinion, not vital and the matterwillbeconsideredfurtherinconnectionwiththediscussionoftheincreasesactuallygiven 'Theseamounted in the preceding month of October to anincrease for 33 employees representing over 50 percent ofthe total employment and, in fact, 26 or approximately 50percentwere given an increaseon one day,namely,October 30, 1967.8'With respect to the subject of merit increases,Ansell said he raised thequestion again at the January 15, 1968, meeting,by which time he hadverified that five or six increases had been given,and Becker replied thatthese were simply a part of the merit wage program which Respondent hadin effectAnsell said he told Becker this practice without notifying theUnion was unfortunate and he hoped it would not be repeatedThe figures here referred to were taken from certain Exhibits -Respondent 35 and General Counsel 62 (and see also Respondent 16)Actually a further study of Respondent 35 indicates the total numberemployed in October 1967 instead of being 56 less 4 (not in the unit) or 52should be 59 less 5 (not in unit)or 54 This conclusion stems from theindication by the compiler of pages III and X of Respondent 35 of only"additional" employees for a particular month rather than the numberemployed thereinAlso on page 1I the figure for October 1967 is distortedby an incorrect transcription of the number employed on page V whichwas 2 instead of 4 Accordingly, it appears five should be added from IIIand X and two subtracted from V for a net addition of three Actually thedifference in number would not affect results or conclusions ALCO PLATINGCORP.107TheUnionevidentlyagainrequestedthatRepresentative Paud be allowed to go on Respondent'spremises to examine the work processes and operationswhich request was made at the meetings until at theNovember 30 meeting, Respondent consented thereto. Atthe November 14 meeting, Becker indicated he would givethe Union the position of Respondent on this subject at alatermeeting. Becker at one point had indicated that hewanted to ascertain from Legal Counsel David Maddux,Respondent's rights in this respect. It appears that at theAugust 31 or November 14 meetings or both Becker hadintimated that Paud wanted to organize when he visitedthe plant and that the Company would not permit this.The matter of classifications and job descriptions wasfurther discussed onNovember 14. Although Ansell'sletter of November 17 suggested a rejection with respectthereto by the Respondent, his testimony fails to supportthat conclusion and the subsequent discussions thereofmake it clear that the Respondent did not summarilyreject the union proposals respecting classifications andjob descriptions.,The meeting of November 30 was scheduled to begin atAnsell'sofficeat9 o'clockThe Union appeared tocommence the meeting at 10 29 The Union then stated itspositionthat itwouldnotdiscussthewage ratesapplicable to particular jobs until the parties reachedagreement on job classifications, descriptions of the dutiesfor those classifications and the placement of presentemployees in those classifications. The Union consistentlytook the position during negotiations that this was to beresolved first,'° and Ansell explained in his testimony thattheycouldnotdiscusswageswithoutknowing theclassifications and that the Employer would not be able tofigure out what its wage costs would be unless it knew inwhich jobs the Union considered the employees wereclassifiedWhile this latter is true, it is also evident thatthenumber of jobs involved in the dispute as toclassificationswere small and the differences in costbetween any company and union positions with respect tothese jobs could readily have been computed I make thisobservation because, as will be pointedout againlater, itappears that the pursuit of the classifications and thedetail in which they were pursued in the negotiations wasone of the factors in the continuing inability to reachagreement on the whole contract, although it certainly wasnot the only one. I also note that at no time, even after,thedifferencesconcerningclassificationsandjobdescriptions were finally resolved on February 23, 1968,did the Union ever make a wage proposal which set forthspecific wage rates for fob classifications.The parties on November 30 agreed that Paud couldtour the premises and view the employees performing theirjobs in order that the Union could prepare its version ofthe job descriptions pursuant to its insistence that the jobclassifications and descriptions be agreed upon prior towage discussions. There is some conflict in testimony as towhetherPaud would be permitted to converse withemployees. Becker testified that he said he did not wantPaud to talkunionismto the employees, which Becker'Ansellmay have been thinking of Becker's letter ofOctober 3rejectingthe proposedclassification changesmade in Ansell's letterof September19'°Anselltestifiedthat it was not until the November 30 meetingthat theUnion assertedthatdisposition of the classificationand jobdescriptionmatters was a prerequisite to resolution of wages, etcWhile Ansell sostated,itisevident thatfrom August31on the Union had made theclassification-job descriptionmatter one of prime importance and thecourse ofbargaining made it appear to be a sine qua nonsaidAnsell agreed to, but that he was willing to haveemployees discuss their jobs with Paud at their workstations.Ansell's version was that Paud was not to beallowed to talk to the employees. Actually, Paud touredthe premises with Fitzgerald but made no effort to talk tothe employees. It should be noted that the others in thenegotiating committee had been free to talk to them at alltimes.Whether or not Paud could have talked to theemployees had he made the effort when with Fitzgerald isnot clear, although it is evident that he did not try. In anyevent, this, as it developed, did not prevent the ultimateresolution of the classification job description issue. Itwould appear that if Paud were restricted in talking toemployees about such matters it may have been an unfairpractice and a violation."Were it clear and were it alsodecisive in resolution of the issue on job descriptions inthe negotiations, I believe that a finding of such violationshould be made However, in the posture presented it doesnot appear that anything is to be gained by making a finalresolution thereof or a finding concerning it except theobservation that I consider that the Respondent shouldhave been willing earlier to have permitted Paud to tourthe plant and, if necessary for the purpose of resolving thematter of classifications and job descriptions, to talk tothe employees concerning their job duties To this extent,Iconsider it may be indicative of improper conduct on thepart of Respondent and a factor in delaying successfulresolutionof the issues involved in the negotiationsHowever, as I have previously indicated, the delays innegotiating were two-sided and the failure to expedite thenegotiations or reach agreement cannot be laid at the doorof the Respondent without also placing responsibility onthe Union.By letter of December 8 in addition to recapitulatinghis version of what occurred at the November 30 meetingand his view of the matter involving Paud's admission tothe plant and the extent thereof, Ansell submitted a list ofdefinitions of job content for the various job titles orclassifications.Ansell also indicated therein that thereremained only four named persons instead of the originalsixwhose classifications or assignments were in dispute.Becker responded by letter of December 18 in which hedisputed Ansell's version as to the Paud admission matterin several respects (adding that Paud had entered the plantwithFitzgerald),stated that the employees were allproperly assigned and that it was the Company's positionfrom the beginning that it did not wish to have a formaljob description and job classification program as it did notbelieve it fitted the needs of the Company's operations.Ansell by letter of December 29 to Becker continued thedispute about whether or not Paud was given permissionto or could have talked to employees about their jobs andwhen, etc. Ansell then contested Respondent's positionaboutnotwantingformaljobdescriptionsorclassifications as inconsistent with its position taken at theNovember 30 meeting. He asserted the Union hadoriginally stated at the outset of the negotiations the needforagreementonproper job content within eachclassification and the category in which each employeebelonged.Ansell then stated in his letter that theCompany had agreed with this statement. He furtherstated that the Union was not opposed to flexibility in jobassignmentsand that job classification and descriptionswouldnotpreclude theCompany from having anemployee perform as incidental duties, tasks fallingoutside the classification "as and when the need arises ""See FajnirvN L R B, 362 F 2d 716 (C A 2) 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter of January 8, 1968, Becker replied he did notintend to become involved in a name calling contest withAnsell.over the misstatements of facts and various sideissues you are trying to develop in tactical maneuveringIf you have something you wish to negotiate about,please put it on the bargaining table. If you think thereare any misunderstandings relative to our respectivepositions or matters that are not clear, put them on thebargaining table so we can clear them up In otherwords, if you have something you want to bargainabout, let us put it on the bargaining tableIt is suggested that in our next bargaining session weclear up the matters raised by your letter and go onfrom there so we can have meaningful and fruitfulnegotiationsOn January 15, a meeting was held at Becker's officeand the parties then engaged in extensive discussions onthe subject of job classifications and temporary transfersTheUnionsuggestedlanguagerelatingthereto.Respondent asked time to study the language The partiesalso discussed the matter of apprenticeship. Respondentwas concerned about its ability to transfer people forperiods of time from one job to another and particularlywanted to insure that job classifications and descriptionswouldnotunduly restrict it in the use of employees. TheUnion proposed a specific section entitled "temporarytransfers,"providing that employees temporarily ontransfer to another classification (higher or lower) retaintheirhourlyrateItalsowould define "temporarytransfer" as I of 2 or more days and that thereafter if itwere to a higher classification the employer would have topay the rate the job classification called for, on a lowerone he could pay the lower rate, in his discretion, after 2daysAccording to Ansell's letter of January 15, theUnionhadacceptedthechangesdesiredby theRespondent in the name of the title or classification ofseven jobs but said the Respondent's suggested languagein the cases of Tow Motor Operator and Burnishman wasnot adequateOn January 22, the parties met again. Respondentsubmitted its proposals with respect to thelob descriptionsfor the various job classificationsThere was extensivediscussionofthejobdescriptions,thetemporaryassignmentofemployeesand the job classificationplacement of certain employees (apparently four) whoseplacement was disputed. Respondent proposed a 5-dayinsteadof 2-day temporary transfer period before achange in rate would be required in the case of a higherrated job. The subject of apprentice training, includingtime period and pay, therefore, was also consideredAnsell first testified the meeting was rather stormy andthen later said this referred to another subsequentmeeting.Ansellclaimed that the Respondent hadquestioned its own language, particularly as to jobdescriptions and then later admitted that this applied toanother meeting evidently the one on February9,postAnsell also indicated in his letter of January 23 hisconclusion that Respondent had submitted job descriptionlanguage for some twelve classifications which job contentlanguage the Union acceptedAs for the classificationWire and Packer, he indicated that the Union disagreedbecause of a reference to establishment of "standards" bymanagement and suggested a mutual agreement on a timestudy It appeared subsequently that there was involved amisunderstanding as to what was intended by the word"standards."The Union evidently thought Respondentwas talking about incentives while Respondent (Becker)testified it was actually talking about work performance.The next meeting was scheduled for 9 30, February 9 atBecker's office and lasted to 11 40 a.m., as Ansell had toleave for a court hearing There was further discussionabout the subject of job classificationsAnsell by letter ofFebruary 14, to Becker stated the Respondent advisedthat its language re job descriptions previously submittedwas on further study not fully descriptive of the functionalactivities involved and that Respondent had stated itneeded additional time to study its own job descriptionlanguage submitted on January 22 and would advise in thefutureAccordingtoAnsell'sletter,fournamedemployees' classifications were still in dispute.Becker by letter of February 21 denied that theCompany at any time stated that it needed additional timeto study its own job descriptions. Becker also asserted thatat the meeting on January 9 [sic], actually February 9there had been agreement reached on the four personsnamed as still in dispute by Ansell.On February 9, the Union proposed an across-theboard increase of 15 percent for all employees, anddemanded that Respondent either accept its offer, flatlyreject the offer, or present it with a counterproposalbefore the end of the day There was some question raisedduring the hearing as to what a reply that afternoon byBecker reading "no answer" meant although Ansell in hisletter of February 14 said he assumed by such messagethat the Company "had not yet made up its mind as towhatpositiontotake"astothewage proposalRespondent's position, as stated at the hearing, was that itwas unable to give an answer that quickly to the proposalby Ansell, and that what it intended by the reply thatafternoon was that there was "no answer" at that time. Itmight be noted that such a request from the Union wouldnot ordinarily be expected to lead to an immediateresponseThe question then would be what was thepurpose of such demand? Apparently, it was an effort tobring pressure on the Respondent to reach an agreementIf this case involved a situation where bargaining had beengoing on steadily and readily with give and take since thepreceding February, it could well be that such demandand the urgency thereof would be in the normal patternHowever, as set forth, this is not what took place in thenegotiationsherein.Respondent ultimately took theposition by letter of February 21 that there were too manyunresolved issues to consider the Union's wage demand. Italso at a meeting on February 23 resubmitted its wageproposal to continueitsmeritreviewprogram andproposed to make such subject to the grievance andarbitration procedure.The next meeting was scheduled for February 23 and atthatmeeting the parties reached a complete agreementwith respect to the controversial issues pertaining to jobclassifications, job descriptions and the placement of thedisputedemployeeswithinthoseclassificationsanddescriptionsThere had initially been involved some sixemployees; this had been reduced in previous meetings tofour employees and these were completely resolved onFebruary 23. The parties also reached agreement on thegeneral subject of seniority with the Union essentiallyaccepting Respondent's initial proposal.Respondent attempted to have the Union take aposition on a question with respect to seniority of theemployees employed by the Respondent's predecessor andRespondent's own employees from its former location,apparently particularly in connection with vacations butalso in other respects The subject was not resolved andneither party evidently took a firm position on it ALCO PLATINGCORP.109At the February 23 meeting, the parties also discussedthesubjectof union security with the Union stillrequesting either a union shop or a "maintenance ofmembership" shop proposal which Respondent claimed itunderstoodwould require new employees to join theUnion but which the Union asserted was simply amaintenance of membership clause and that Respondentso understood it.' 2 Respondent took the position it did notdesire to grant such a proposal The subject of wages wasdiscussed at the meeting, but the Union made no proposalcontaining the wage rates it proposed to have paid to theemployees in any particular job. As set forth, Respondentagain submitted its proposal to continue its merit reviewsystem and, in this connection, offered to make its wagereviewprograminsomewaysubjecttothegrievance-arbitrationprocedure (to be worked out)According toBecker,althoughthereweresomedifferencesastothepreciseprovisionsofthegrievance-arbitration procedure, he considered that boththe Union and Respondent were in accord in principle andwould have no great difficulty working this out. Assumingagreementonarbitrationandassuming the entiregrievance procedure were agreed to, there would still be aquestion concerning what the subjecting of Respondent'smerit wage program to arbitration might or would entail.During the hearing, the Trial Examiner sought someinformation as to this but the matter remains unclear.The subject of management rights was also discussedand Respondent agreed to delete the portion crossed offbelow from its management rights clause The entireclause is setforth below."Thismanagement rights provisions and the grievanceand arbitration provisions and their possible relation tothe desiredcontinuationof the merit wage program byRespondentwillbeconsideredhereafterA further"Based on Becker'snotes, it would appear thatAnsell's version wascorrect- Ansell also shouldknow what he intended"Except as explicitly limited by a specific provision of this Agreement,theEmployershall continueto have the exclusive right to take anyaction it deems appropriate in the managementof its plantand directionof the work force in accordancewith its judgmentThe Employer specificallyreserves the exclusive right in accordancewith its judgment to reprimand,suspend,dischargeorotherwisedisciplineemployeesfor cause,hire, promote,retire,demote, transfer,lay-off and recall employees to work,determine the starting and quittingtime and the numberof hours and shifts to beworked, maintain theefficiency of employees,close down its operationsor plant or any partthereof orexpand, reduce,alter, combine,transfer,assign orcease anyjob, department,operationor service,control and regulate the use ofmachines, equipment and otherproperty of the Employer, determine thenumber,locationandoperationof its plantsand divisions anddepartmentsthereof, the products to be handled, the schedules ofoperations,the assignmentof work andthe size andcomposition of theworkforce,make or change rules, policies and practices not in conflictwith the provisions of this Agreement,introducenew or improvedservices,operations,maintenance and distributionmethods,materials,machineryand equipment,andotherwisegenerallymanage theoperations and plants,direct the work force,and establish terms andconditionsof employmentwithout notice to or bargainingwith theUnion, except as expressly modified or restricted by a specific provisionof this AgreementThe Employer'snot exercisingany function hereby reserved to it, orits exercisingany such function in a particular way, shall not be deemeda waiver ofits rightsto exercisesuch functionor preclude the Employerfrom exercisingthe same insome otherway not in conflict with theexpress provisionsof this AgreementThe Respondent agreed, after discussion,to take out the languagecommencinginthefirstparagraphwith the work "All inherent andcommon law management functions and prerogatives" through the word"Agreement"at the endof the firstparagraphof the above which wasarticleXVIII ofRespondent's counterproposalbargainingmeeting was scheduled for March 19, 1968.Before that meeting was held, the Union called a strikecommencing March 4, 1968 11 At the meeting on March19, 1968, the Respondent refused to recognize or bargainwith the Union any further on the ground that itconsidered the Union no longer represented a majorityThe questions as previously set forth to this point are:(1) Did the Respondent fail to bargain in good faith? And,(2)was it justified in refusing to recognize the Union onMarch 19? In considering the Respondent's bargaining asa whole, I will consider this with respect to the bargainingingeneralwithoutparticular reference to the wagepositionassertedand the wage actions taken byRespondent during negotiations. Then, after consideringtheproprietyof the wage actions taken and theirrelationship to the Respondent's wage proposals, I willseek to resolve first the propriety of the wage actions andthen the propriety of the wage proposals in the light of thewage actions, and finally, whether or not these wouldaffecttheoverallconclusionastowhether or notRespondent on the whole engaged in bad-faith bargaining.Inconnectionwith the bargaining, the followingresultedwith tentative agreements as indicated. (1)Seniority, although the Union did not obtain a senioritypolicywhich it considered really provided anything ofsubstance, it presumably agreed thereto to obtain anoverallagreement.Thematter of the dovetailing ofseniority, that is, of the former employees of Cadmiumwith those of Alco was not disposed of. (2) There was fullagreement,asofFebruary23,1968,on the jobclassifications and job descriptions of all employees in theunit.(3)On the matter of hours of work, a substantialportion of the Union's original proposal was agreed to byRespondent at the August 31 meeting It appears that thiswas not an issue, although it also appears that thesubjectwas not completely resolved in the negotiations.For instance, the matter of paying overtime for Saturdayor Sunday work as such may still have been open. I notethatRespondent's counterproposal does not refer to thislatter.On the subject of holidays, as previously set forth,a substantial portion of the Union's proposal was agreedto by Respondent at the August 31 meeting. Respondent'scounterproposal does not appear to raise any substantialproblemRather there appeared to remain a meshing ofproposals and drafting of appropriate language. I realize,of course, that agreement is not certain until definitelyreached as appearances of agreement may be deceptiveand differences may be serious although not evident (4)Vacations- although the subject had not been exhausted,substantially all of the material portions of the Union'soriginal proposal were agreed to by Respondent. Theremay still have been some open questions since, again, thematter had not been completely exhausted. (5) The subjectof rest periods was agreed to (6) Although the question ofthe grievance procedure was not completely exhausted inthe negotiations, the Respondent agreed to the principle ofarbitration at the meeting of August 31, suggesting itwould draft its own proposed languageRespondentpresented a proposal and the Union objected to portionsat the meeting of February 23 Respondent agreed tocertain deletions and changes 15 Here again it appears thatthere was substantial agreement, at least on the principleof arbitration although not necessarily on the scope of its"There may be some conflict in testimony as to exactly when the Uniondefinitely decided on a strike and also concerning purported differences asto the asserted reasonsHowever, I do not consider it necessary to resolvethese since such will not affect my resolution of the issues herein"icreditBecker's testimony which appears to be undemed in thisrespect 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelationstothemanagement rights clause or theRespondent's wage program It further appears that thissubject,too,was not fully discussed or completelyconsidered in the negotiations (7) The matter of Paud'svisit to the plant, as previously set forth, was resolved, inthemanner stated. (8) On the question of managementrights, the Respondent deleted a sentence therein pursuantto the Union's request and so far as appears, there was nofurther discussion thereofAnsell, by letter of February26,claimed that the Company "insisted upon itsmanagement rights clause." His testimony, however, wasnot only not definite, but not too clear in this respect.Again the subject does not appear to have been fullyexhausted in the negotiations It will be considered furtherherein in connection with the discussion of the wagematters. (9) The question of wages, as previously stated,involved the proposals by the Union of the 10- and15-percentincreaseswhich the Respondent I haveconcluded did not specifically reject but rather, in effect,did so by both continuing to maintain its existing wageprogram and asserting a number of times during thenegotiations its desire to continue to do so" (10) Thematter of union security was not agreed to, and thepositions of the parties were set forth at some length.Since this was one of the matters that the GeneralCounsel and Respondent particularly contend was part ofthe bad faith bargaining, it will be separately considered.(11)On other subjects as to which there was bargaining,the record does not indicate any substantial differencesbut rather incompletenessD. Appraisalof theBargaining as a WholeThe parties'position as to the bargaining is of coursediametrically opposed The General Counsel and ChargingParty's position is that the Respondent never intended tonegotiate and was simply fencing with the Union. TheRespondent'sposition is that if anyone didn't intend tonegotiate it was the Union,that it became bogged downby its own proposals,including the job descriptions, thatthe writing of the letters by Ansell was an effort to build acase, and that the Union'sexcessive delays in arrangingmeetings with the Respondent and the limited time spentinsome of the negotiating meetings also reflects theUnion's bad faith. Respondent contends that the Union'sabsolute insistence upon the contract containing detailedjob descriptions,and placing employees therein, evenbeforewage rates were discussed,isindicativeof theUnion'sposition.Respondent argues that the Union didnot have such descriptions in the Cad-Nickel Contract,thattheyarenotthenormalpartofacollective-bargaining agreement, although admittedly thattheymay be contained therein, and that the overemphasisthereon was unusual and also a cause of the course thebargaining tookRespondent claims that the letters byAnsell,which he admitted were not part of his usualpractice and also were not part of normal bargaining,were an effort to create a case. Ansell's position on thesewas that he simply wanted to put down his version ofwhat occurred to see if they were in accord withRespondent-essentially to avoid misunderstandings andseewhether in agreement or not and what remained toresolve."See further discussion of the wage matterspostThe contentions, in essence, of the General Counsel andthe Charging Party are that the Respondent was obviouslyseeking to continue its operations as it had always done,that its rejection of the union security proposals was asham in that Respondent never intended to negotiate withrespect thereto, that its position on wages was alsoviolativeof the Act, both by rejecting the Union'sproposals out of hand, and by the continuance of itsexistingwage program, that the Respondent's claimedinsistenceon the management rights clause was alsoindicative thereof, and that the Respondent, in its positionon seniority,was really not conceding anything Theyassert further that the agreements Respondent was willingtomake were either agreements of what were already ineffect or of no substanceFirst, a consideration of the Respondent's contentions.Ido not believe that these reflect bad faith on the Union'spart. They may or may not reflect questionable judgmentas to the best manner to proceed in the negotiations. Thefact that so many subjects which would normally havebeen explored completely, as set forth above, were notcompletely exhausted, is indicative to the undersigned thatthe Union did not always pursue negotiations in what maywell have been the best possible approach. There is noquestion that the delay, in substantial part, in the courseof these meetings, is attributable to the Union. There isalso a question as to why the Union should have startedwriting letters at the particular point it did. I have notedAnsell'sexplanationwhich is not unreasonable.Aquestion remains, though, as to why this appearednecessary at the particular time and in these negotiations.Itmay be that Ansell sensed a need for this However, inmy judgment, the fact of the letter writing is not adecisive element in this case.As for the contentions of the General Counsel and theChargingParty,thereislittlequestionthattheRespondent was not about to give up any more than ithadtoorconsiderednecessaryunderallthecircumstancesHowever, it did agree to items it then hadin effect. It did agree to the principle of arbitration underagrievance procedure,which is a vital part of anycollective-bargaining agreement it did agree, after lengthydiscussion, to what the Union made a major part of thenegotiations- the job descriptions and classificationsThe fact that these may or may not be as important asthe Union made them does not detract from the fact thatthe Respondent did discuss and reach agreement thereon,nor that Respondent had valid reasons for seeking tocarefullywork out classifications and descriptions underwhich it could operate efficiently. Respondent agreed to atemporary transfer provision, but the parties were apart astowhether there should be a 2-or 5-day time periodinvolved.As for the discussion on union security, there isa great deal made of this by the General Counsel and theCharging Party. In essence, the argument is that theRespondent started out with no intention of granting it,and then proceeded to have the Union make proposalswhich it did not intend to grant. This is one of thosesituations where it can of course be argued either way -if the Respondent says "no" initially, then that is allegedto be bad faith If it considers and discusses, but finallydoes not agree, then the argument is that it never intendedto.Actually, all the law requires is that it does consider,listen and discuss the various proposals set forth. In thisrespect, in connection with the union security clause, theUnion started out with a desire for a union shopprovision,which it was willing to modify to excludecertain former employees. As previously set forth, the ALCO PLATING CORP.I11Union ultimately offered to accept a maintenance ofmembership clause butRespondentapparentlywasconfused in this respect - Becker apparently having notesindicatingmaintenance of membership but thinking interms of maintenance for old employees and union shopfor new The Respondent asserted various grounds forobjecting thereto- moral grounds, current employeesnot desiring it and threatening to quit, a questioning ofthe Union's representation among a large segment of theemployees, and, at one point, assertions respecting thelatestSupreme Court cases in connection with finingmembers, etc The Union, at one time, had requested acheckoff in conjunction with a proposed union securityprovision, which had been rejected. There is no indicationthat the checkoff by itself was ever seriously pursued bythe Union. My conclusion as to the union security issue isthat it was discussed at length, that the Respondent didnot desire to grant it, and that it was not convinced by theUnion that it should grant it either on the merits or as apart of an overall package I realize that maintenance ofmembership either as Ansell presented it or Beckerinterpreted itmight answer the objections as to currentemployees, who objected, being required to join. However,Ialso note first that this does not appear to have beendiscussed although it may arguably be fairly obvious,second, Respondent gave other grounds, third, the recorddoes not reflect request or effort by the Union to discussthese. It should be further noted that in many cases unionsecurity is ultimately or finally granted as part of anoverall bargaining package and it should be continuallykept in mind that a contract is a complete document orpact."The Charging Party vigorously listed a series of itemswhich it contended represented positions by the Employercalculated to frustrate the arrival at an agreement Itreferred first to the matter of admitting Paud to thepremises in order to gather information relating to jobclassifications and descriptions. This has been previouslydiscussed.Were it part of a substantial series of improperincidents, actions and conduct by Respondent, I wouldconsider it to be more pertinent and supportive of theCharging Party's positionHowever, in my judgment mostof the series of acts and conduct relied on by the ChargingParty as indicative of the Employer's efforts to frustratebargaining are not supportable for reasons set forthhereinSecond, the Charging Party contends that theEmployer's intransigence in reaching agreement on theclassifications delayed resolution of this until February 23,1968Actually the record reflects a continuing dispute anddiscussion concerning these from August 31, 1967, withproposals first from the Union and subsequently from theRespondent The only item in this respect that I wouldconsider supports the Charging Party's position is thatinvolving the delay in admitting Paud to the premises. Inother respects the Employer was entitled to time toconsider the proposals of the Union and to makecounterproposals and to discuss the same The fact as setforth is that complete agreement was reached thereon onFebruary 23 I recognize that at one point Ansell claimedthat the Respondent was withdrawing from its own''Among cases to the effect that refusal to agree to a union securityclause under the circumstances therein was not a violation of Sec 8(a)(1)and (5), seeArtistePermanentWave Company.172 NLRB No 223 Inote that there the Respondent had both a substantial basis for doubtrespecting the Union's majority and assertions from employees that theydid not desire to join the UnionHere the Respondent claimed to havesuch assertions of nondesire to join and it was aware that prior to thesettlement agreement a decertification petition had been filedproposals and that Becker denied that this was the caseMy impression of the discussions from the testimony andthe record is that the issues were such as would requirecareful consideration and could not be readily resolved insuch fashion as Respondent felt would protect its interests.However,Respondent did finally reach agreement ondefinitions that it considered were satisfactory. I wouldnote that in connection with an initial agreement wheretherehadnotpreviouslybeen in effect rigid jobdescriptions, it would be important to have these carefullyworked out so that grievances would not arise and fromthe Respondent's standpoint so that its operations wouldnot be unduly restricted.Third, I have already discussed the matter of the unionshop which the Charging Party contends also illustratedRespondent's frustration of the bargaining Fourth, theUnion contends that the Employer was unwilling to agreeto a limitation to its authority to lay off and recall,insisting on applying seniority only to the extent it wishedThiswas essentially the Employer's position but theUnion early indicated its willingness to accept suchposition and under such circumstances it is difficult to seehow this would frustrate the bargainingFifth,theCharging Party contends the Employer insisted upon anextremely broad management prerogative or rights and nostrike clauses while at the same time agreeing to only alimited arbitration clause and that it thereby insured thatany dispute that might arise and be made the subject ofgrievance and arbitration "would arguably fall within thismanagement prerogative " The management prerogativeclause has previously been set forth. Admittedly it isbroad.Respondent also sought a waiver clause as tocoverage of the contract of all matters appertaining tobargaining, which clause, is set forth in the footnote below.' eThe grievance procedure which the Charging Partyapparently objects to as unduly limiting when read inconjunction with the management rights provisions refersto part of Article XV of the Company's proposed contractwhich readsSection IGrievances shall be limited to mattersconcerning the provisions of thisAgreementA"grievance" as that term is used in this Contract,means a claim by an employee or employees, or theUnion, that the terms of this contract have beenviolated,or a dispute exists concerning the properapplication or interpretation of this Contract. . Theparties agree that the power and jurisdiction of anyarbitrator chosen hereunder shall be limited to decidingwhether there has been a violation of a provision orprovisions of this AgreementThe principal difficultywith the Charging Party'sargument as to the proposed grievance and arbitrationprovision and the proposed management rights provisionis that the Charging Partydid not pursue discussion of"The Employer and the Union for the life of this Agreement eachvoluntarily and unqualifiedly waives the right and each agrees that theother shall not be obligated to notify or bargain collectively with the otherin respect to any bargainable subject or matter during the term of thisAgreement, unless said notice or subject or matter of collective bargainingis specifically and explicitly set forth and provided for by the express termsand provisions of this Agreement It is further agreed all matters which aresubject to bargaining between the Employer and the Union have been thesubject of bargaining between the parties hereto It is further agreed thatthisAgreement shall not be open to further bargaining on other matters,and that the parties hereto shall not be required to give notice ofbargaining on any aspect of terms and conditions of employment notspecifically provided for by a particular provision of this Agreement duringits term 112DECISIONSOF NATIONALLABOR RELATIONS BOARDtheseprovisionsatany length in the course of thenegotiationsAs set forth previously, when the Union didobject to a certain item in the management's rights clause,thiswas deleted. See fn. 13. Also Respondent agreed tosome of the changes requested by the Union inRespondent's proposal as to grievances and arbitration -particularlyconcerning the time for various steps,although it did not agree to the Union's request tobroaden the scope of the grievance arbitration clause. Itis,accordingly, difficult to see any basis for concludingthat the Respondent's positions as to management rightsseparately and in relation to the arbitration and grievanceprovisions were a frustration of the bargaining under thecircumstances, at least apart from reference to the wageissueswhich will be discussed hereafter." In connectionwiththeChargingParty's(andalsotheGeneralCounsel's) contention that the proposed arbitration clausein the light of the management rights and waiver clauseswould take away the Charging Party's rights to beconsulted or deal with practically all disputes that mightarise during the contract, I do not draw this interpretationfrom the proposed arbitration clause To begin with, it isa clause similar in nature and content to clauses innumerous labor contracts throughout the nation. Themanagement rights clause is also comparable to a verylarge number of such clauses in labor agreements. Theso-called waiver clause is also like many in common use.As for the management rights clause limiting thearbitration clause, it could not do so as to those mattersspecifically and expressly covered by the contract. Thegrievance-arbitration clause cleary implies the power ofthearbitrationtodeterminethemeaningandinterpretationof the terms of the agreement asexpresslyset forth 20Sixth,theChargingPartyalsoargues that theEmployer engaged in interference with rights of employeesboth prior to and following the strike and that thisadditionallyfrustratedthebargainingassetforthhereafter I do not consider what I find hereafter occurredwas sufficiently extensive to have had a material effect onthe bargaining as a wholeSeventh, theCharging Party also emphasized theRespondent's attitude from the inception of its purchaseofCad-Nickel as having a material bearing on theconclusions to be drawn from the bargaining. I am notdrawing any inferences of impropriety from conduct priorthe settlement agreement inasmuch as I consider thatthe settlement agreement settled such, that I see nopurpose in this proceeding in attempting to go behind itand that I do not consider the pleadings herein wouldpermit so doing. Also such would not appear to be inorder until and unless it were first specifically found thesettlement agreement had been violated. Analysis of theproprietyor impropriety of the bargaining should be"See in connectionwith the questionof managementrightsproposals,ArtistePermanentWave Company,fn17, supra201am aware of the citationby Charging Party and General Counsel ofthe Board's decision inStuart Radiator,173 NLRB No 27, andto certainlanguagethereinwhich may appearin conflict with the conclusions setforth above. However, I thinkitclear there is no conflict First, because inStuartthere evidentlywas insistenceby Respondenton the clauses inquestionSecond, italso appearsthat theBoard's decisionwas made in thecontextof all ofRespondent'sproposalsEssentially,theprincipaldifference here can besummarizedby sayingRespondent was neverdefinitelyput to the test by theUnion concerningwhat changesRespondentmight or mightnot make in the management rights clause inrelation tothe allegedlylimited grievance-arbitrationclauseCfProctor &Gamble.160 NLRB 334, 336-339baseduponwhat occurred therein, particularlywhatoccurred commencing September 1, 1967 and thereafterwith the previous bargaining being considered in order toevaluate the entire picture. Respondent and the ChargingParty also rely on the Employer's unilaterally grantingwage increases during 1967 and that the Employer madeno wage improvement offer during the negotiations butwanted to continue its existing "merit wage program."The latter two matters will be considered hereafter indetail, in a number of different respects as set forth."Puttingasidetheunilateralwage issues,andRespondent's position relative to wages, it appears to methat the bargaining to some extent was sidetracked by thedelays in arranging meetings by the Union and by the jobclassification-description issueIrecognize in the latterconnection, as previously stated, that this was pertinent tothe total wage issue, but as I have noted it was not amatter which would prevent a general wage offer frombeingmade, since the cost of such could be calculatedaccording to the possible changes in the classifications,particularly sinceonly a few people were involvedIalsonote that this did not prevent the Union from making awage increase proposal of 10 percent at the very time thatthese classifications and descriptions were in issueThewage increases granted and wage position taken by theRespondent may have had quite a different impact on thebargaining but the extent of such effect appears to havebeen somewhatmuted by the time spent on theclassification-job description issue. Apart from the matterof the wage question, i e., both the wage increases and theCompany's wage position, I would not consider that therehad been overall bad-faith bargaining by the RespondentRather I would conclude that there had been hardbargaining, and also that the Union had not pursued thebargaining as effectively as it might. In this connection, Iam not attempting to be a judge of the Union's bargainingtechniques, but rather, what led to the situation thatultimately resultedThe Union may well have had verygood reasons for its method of approaching the bargainingtable, but the issue to be resolved here is whether or nottheRespondentactedinbad faith and whetherRespondent'sconduct led to the conclusions whichresulted, including the strike onMarch 4 I am of theview that, absent the wage questions, the Respondent'sconduct did not constitute bad-faith bargaining.WhethertheRespondent's position and conduct concerning wagescaused its overall bargaining to be in bad faith will bediscussed hereafterE The Wage Increases and the Respondent'sProgramAs previously set forth,AnsellassertedattheNovember 14 meeting that he heard Respondent hadgiven some wage increases. Becker stated that Ansellasked if Respondent had given a general wage increasewhich he had been told had been done, but Becker deniedthat the Company had given any general increase and saidhe told Ansell that Respondent had given merit increasesin accordance with its wage program The matter came upagain at the January 15 meeting by which time Anselltestifiedhe knew that Respondent had granted a halfdozen such increases At this time, although there is somedispute as to precisely what was said both then and in the"While I have referred to the Charging Party above, the GeneralCounsel also made many of the same contentions and the analysis wouldbe essentially the same as to his contentions ALCO PLATINGCORP.113meeting of November 14, the Respondent reasserted thatany increases given were in accord with its prior practice.During negotiations, the Respondent referred to the wageprogram that it had in effect as the one it was followingand wanted to continue to maintain. Respondent proposedcontinuance thereof in its conterproposal of November 9,1967, asserted it wasproceeding thereunderat the time ofthe discussion,supra,of the wage increases on November14 and also during the discussion of these increases onJanuary 14 and reasserted its position that the existingwage program should be continued at the February 23meeting when it also offered to subject wage increasesthereunder to the grievance procedure in an undefinedfashion.The Union had requested a 10-percent increaseon September 1967 and a 15-percent increase at theFebruary 9 meeting and had also proposed that there be awage reopener after a year. The Respondent maintaineditsposition that it did not desire any of these, that itdesired to continue its existing policies, but, as stated, didoffer to make this policy subject to the grievance andarbitration procedure.What the latter entailed will beconsidered hereafter.The Respondent's position with respect to the wageincreases granted during the course of the bargaining wasthat these were in accord with a merit increase wagepolicywhich it had for some time previous theretoAccording to the Respondent, this policy had existed eversince it had engaged in the metal plating business.Fitzgerald testified Respondent in deciding whether or nottogiveparticularemployeesraises,tookintoconsideration the economic status of the Company, thecompetitiveconditionsinthearea,inflation,theindividual'scondition,abilityand contribution to theCompany A starting rate depended primarily upon whathad to be paid to attract employees to work forRespondent.According toRespondent, it conductedperiodic reviews of employees' wage rates usually once ortwice a year and then determined what increases werewarranted in the light of the above set forth "criteria "Respondent also stated that wage increase reviews mightbe initiated by request of individuals or foremen, or arisefrom a change of job or classificationRespondent in its brief states that during 1963 and 1964there was an average of 12.08 employees per month and0 79 increases per month; in 1965 and 1966 there was anaverage of 60.33 employees per month and an average of5 5 wage increases per month; and for the period fromDecember 1966 through December 1968 an average of60 36 employees per month and an average of 4.76 wageincreases per month. Respondent then asserts "there wereactuallyless increasesper employee per month during theperiod" about which the complaint alleges violation thanwere given in the preceding periods. The Respondentstates that during the months of September and October1967,Respondent gave 36 wage increases and in themonths of September and October 1966 it gave 33increases or only three less.Themeritreviewwage policy was discussed byRespondent with the Union in negotiations according toBecker including the increases therewith Becker testifiedas set forth,supra,that he had informed the Union, whenthe matter of the granting of some increases was broughtup, that Respondent was merely following its existingpracticeOn the basis of the above, the Respondentcontends that the wage increases or merit increases weresimply given in accord with past practice and that,therefore, these were not in violation of the Act, andfurther that if it hadn't given them it would have beenengaged in a violationThe General Counsel and Charging Party's combinedpositions,inessence,are that wage increases wereunilaterally given to almost all of the employees duringthe course of the bargaining with the Union,the exclusivebargainingrepresentative;thatRespondentgrantedincreases to employees during every month thereof exceptJune 1967, that some 33 employees or well over 50percentof the total number were given increases inOctober 1967 during the bargaining including 26employees or about 50 percent on October 30,1967Theposition of General Counsel and the Charging Party isthat accordingly these increases in effect amounted to anentirewage program and covered all aspects of wages;that there were no specific criteria,that they were notautomatic;and that accordingly they could not properlybe granted without first discussing them with the Unionprior thereto.The General Counsel and the ChargingParty rely particularly on the Supreme Court decision inN L R B v Katz,369U.S 736.Respondent claims thattheKatzcase is clearly distinguishable from the instantcase, taking the position that it was required to grant theincreaseshereinand that so doing was merely acontinuation of existing practice, whereas such was not soin theKatzcase.Inmy judgment for reasons set forthhereafter,Respondent misconstrues the rationale of theKatzdecision.In addition to the data pointed out by the GeneralCounsel and the Charging Party, I would note thefollowing with respect to the extent of the increases givenincluding the following compilation based upon ananalysis of Respondent's Exhibit 35 which appears todiffer slightly in its figures from those set forth by theparties:::Examination of Respondent'sExhibit 35 showsthat about 35 employees worked nearly throughout 1967- these include three who were terminated in Decemberand one who was terminated and rehired after a shortinterval in 1967.Thirty ofthese35received a wageincreasein 1967, 25 of the 30received an increase inOctober 1967.Of the five who did not receive an increase in October,one received an increase in April 1967One receivedincreases inMay, September,November and December.Two received increases in September. One recieved anincrease in August Z'Iwould also note in connection with the criteriareferred to that these involved the exercise of discretionand judgment in almost all aspects They were clearly notautomatic It is also evident,contrary to the Respondent,that these increases encompassed its entire wage programand were not simply merit wage increases as such.The useof the term"merit" appears to be a misnomer as appliedto increases that encompass the entire wage program andincludenotonlymeritfactorsbuteconomicandcompetitive apsects as well Respondent'sdivisions of the"I have previously set forth an explanation of these slight variancesbased on an analysis of Resp Exh 35 which reflected certain minor errorsby the compiler See fn8, supra"Of the five who worked throughout 1967 and did not receive anincrease during 1967,no increase was shown for two during the period1965 through 1968, covered by Resp Exh 35 Two receivedincreases inSeptember 1966 and one received increases in September and October 1966and January 1968 Of the two who received no increase in the period, one,a "general helper," was hired in late 1965 at$2 11 an hour substantiallyabove the hiring rate at that time of other"general helpers"The other,LeeTucker, Jr , appeared from Resp Exh 34 to have been withRespondent in January 1963 starting at$2 and being increased in 1963 and1964 to $2 45 an hour 114DECISIONS OFNATIONALLABOR RELATIONS BOARDnumber of increases by month may give the appearance ofminimal effect but do not portray an accurate picture oftheoverall effectof the increases. These as set forthamounted during the year 1967 to over 85 percent of thosepersonswhose employment continued throughout theentire year (30 of 35), one more received an increase inJanuary 1968 bringing the percentage to almost 90percent; and it should also be noted that these 31 increaseswere all givenafternegotiationswere first initiated inMarch 1967, i e , between then and sometime in January1968Furthermore, the granting of increases to over halftheaverage number of persons employed during onemonth, 33 of 54, in October 1967, and about half on oneday26 of 54 on October 30in the course of thebargaining is demonstrative ofa generalrather than a"merit increase "It should also be noted that it is questionable whetherin fact there could have been any past practice applicableto the situation hereinLeaving out the question ofsuccessorship, it is evident that the employing unit afterthe purchase by Alco of the Cadmium Nickel Divisionwas quite a different entity from what it had been whenAlco was separate Alco after the purchase encompassedfarmore employees, some six times or more than it hadpreviously and there were some differences in its products.It is, therefore, dubious whether a claim of past practiceof Alco in 1963, 1964, and 1965 could be applicable to theRespondent after the purchase. In addition, any so-calledpast practice during the year 1966 (after the purchase)also raises a question because during that period there wasa controversy over recognition of the Union which wasresolved by the settlement agreement However, it wouldnot appear that the settlement agreement executed toresolve a controversy should indirectly permit or allow ofa past practice purportedly established during the timewhen matters resolved by the settlement agreement werein disputeAccordingly, I consider first that it is dubiouswhether there was any past practice really applicableherein.However, and perhaps most important, I do notconsider that so-calledpast practice,even if it were anapplicable past practice, where it encompassed an entirewage program including all wage increases coveringalmost all of its employees could permit the granting ofcontinuingincreasesthereafteronceaunionwasrecognizedas the bargaining agent.The reasons for this Ibelieve are quite evident since, if this were the case, a likeargument would be applicable to every employer who hadgranted periodic general or overall wage increases in theabsence ofa unionif he had granted increases yearly toabout 90 percent of his employees of either a certainpercent or a certain number of cents per hour (whetherthesame or a different amount each year), thenpresumably the argument could be that this was a pastpractice and he couldcontinueto do so. An employer whohad previouslyhad anautomaticmeritwage system(within a rate range) or automatically given a cost ofliving increase could possibly fall within the situationasserted by Respondent but where the employer reservesdiscretion as to the amount of any increase or whether ornot to give one, this kind of so-called previous practice isnot a definitive or automatic practice such as mightpermit its continuanceafter the selection of a bargainingrepresentativeItaccordingly is clear that this case doesfallwithin the ambit of theKatzdecision of the SupremeCourt and for the samereasons asfound by the Court,thegranting of the unilateral increases herein was aviolation of Section 8(a)(1) and (5) of the Act idIn theKatzcase, the company without notice to theunion granted merit increases to 20 out of approximately50 employees, the increases ranging between $2 and $10.The Court statedThis action too must be viewed as tantamount to anoutright refusal to negotiate on that subject, andtherefore as a violation of Sec. 8(a)(5), unless the factthat the January raises were in line with the company'slongstandingpracticeofgrantingquarterlyorsemi-annualmerit reviewsineffect,were a merecontinuation of the status quo- differentiates themfrom the wage increases and the changes in thesick-leave plan.We do not think it does Whatevermight be the case as to so-called "merit raises" whichare in fact simply automatic increases to which theemployer has already committed himself, the raises hereinquestionwere in no sense automatic, but wereinformed by a large measure of discretion There simplyisno way in such case for a union to know whether ornot there has been a substantial departure from pastpractice, and therefore the union may properly insistthat the company negotiate as to the procedures andcriteria for determining such increases.The Courtin itsdecision also stated.A refusal to negotiate in fact as to any subject whichiswithin Sec. 8(d), and about which the union seeks tonegotiate, violates Sec 8(a)(5) though the employer hasevery desire to reach agreement with the union upon anover-all collective agreement and earnestly and in allgood faith bargains to that end.We hold that anemployer'sunilateralchangeinconditionsofemployment under negotiation is similarly a violationof Sec. 8(a)(5), for it is a circumvention of the duty tonegotiate which frustrates the objectives of Sec 8(a)(5)much as does a flat refusal. [Emphasis supplied.]*It follows that the Board may hold suchunilateralaction to be an unfair labor practice in violation of Sec8(a)(5),without also finding the employer guilty ofoverall subjective bad faith.As in theKatzcase, the wage increases given pursuantto Respondent's wage program werein no senseautomaticand invoked the exercise of wide discretion by Respondentinmany respects as previously set forth, i.e , appraisal ofindividuals, their jobs, inflation, competitive conditions intheemploymentmarket, the business and financialcondition of Respondent, etc. I accordingly find that byunilaterallygrantingthesewage increases without firstconsultinganddiscussingsuchwiththeUnion,Respondent violated Section 8(a)(1) and (5) of the Act.'"In this connection I note also the Board decision inPhilRichManufacturingCo,171NLRB No 87, wherethe allegationsweredismissed but on the basis eitherthat the Unionhad agreed to the grantingof the increases or an impasse had been arrived at in negotiationsconcerning such prior to their being granted"The GeneralCounsel also contends that persons were hired after thestrike commenced at higher starting rates than persons theretofore andthat such was a further violation of Section 8(a)(1) and(5)The law isclear that a strike as such does not stop the obligation to bargain and thatgenerallyan employer may not increase wages during the strikewithoutfirst dealing with the unionwith respecttheretoHowever,for a number ofreasons I shall not consider the GeneralCounsel's contentions as to theaforesaid starting ratesFirst,although this matter may technically bewithin the scope of the pleadings and encompassed by evidenceadducedduring the hearing, I do not recall any previous contention being madewith respect thereto Second,as it does not appear to have beenthe subjectof any particular attention during the hearing, difficulty arises in ALCO PLATING CORP.115This leads to the next question as to the effect herein ofRespondent's continuing position that itwanted tomaintain its existing wage program. If this position werestanding by itself, there would be some doubt whetherthere had been such a firm and final position takenthereon that a conclusion could be reached as to whethersuchmanifested improper bargaining or an improperbargaining position and I would not conclude that it had.However, such wage position must also be considered inconjunction with Respondent's rejection of various unionwage proposals and particularly in conjunction withRespondent's continuing to unilaterally follow this same"wage policy" as set forth above.26 I conclude that inaddition to Respondent's violation of Section 8(a)(1) and(5) by its granting of the unilateral wage increases thatRespondent's position as to wages in bargaining whencoupledwith it unilateral increases and its evidentunwillingness to discuss the Union's wage proposals,constituted an additional violation of Section 8(a)(1) and(5).The final question in this particular aspect is didRespondent's unilateral granting of the wage increases andRespondent's position as to the maintenance of its existingwage increase program transform its bargaining intobad-faith bargaining on the whole? An agrument can bemade to that effect. Such might be stronger if the othermatters which were injected into the bargaining and whichseem to have also prevented it from fulfillment were notpresentThere is no question that the wage issue, althoughnot always the most vital, is certainly a vital one in thebargaining relationship I have found the Respondent didnotmeet its obligations therewith, but the question stillremains whether it can be found under the overall factsherein that Respondent's conduct in this respect shouldlead to a finding of bad-faith bargaining on the whole.Although admittedly subject to argument thereon, I amconcluding that the General Counsel has not establishedthe latter by the preponderance of the evidence necessary.Ireach this conclusion primarily because as set forthabove the bargaining proceeded in such a fashion as tomake it difficult to evaluate the good or bad faith of theRespondent on the whole in the light of the approachtaken by the Union and also because as set forth,supra,Respondent did meet reasonably, made a counterproposal,discussed issues, agreed to the matters enumerated,supra,some immediately and some after discussion, and alsoagreedasindicatedtosomechangesinitscounterproposal. I am, accordingly, notmaking anyfinding as to bad-faith bargaining on the negotiations as awhole but limiting my finding of violation of Section8(a)(I) and (5) as stated above.evaluatingsuch except possibly ona technical pleading andburden ofproofbasis which mightnot fairlytake into account numerous factors andconsiderationsThird, there may bedisagreement as to whetheror not theexhibitrelied on by the General Counselsupports his contentions as to thealleged increases in starting ratesFourth, in any event I do not considerthat resolution of such would add anything to my ultimate findings or theremedy herein"In this connection,Ihave considered Respondent's"offer" to subjectitswage proposal to the grievance arbitration procedureThis might havemore significance were it clear as to justwhat this "offer"encompassedWould suchmean review by an arbitrator of the entire wage program ofRespondent or merely its application to a particular individual orindividuals'What would bethe effectof theproposed management rightsclause on an arbitrator's authority in this respect, etc 9F. The AllegedViolationsof Section 8(a)(1)The alleged 8(a)(1) consisted of testimony of RooseveltWalker who said that Foreman Pappas told him that hedidn't think the Respondent would signthecontractoffered by the Union. The latter even if true is not aviolation. IsaacWilliams and Frank James testified thatonSaturday,March 2, 1967, they both met withFitzgerald in his office. According to Williams, Fitzgeraldtold them "you boys get the union off my back and I willdo more for you than has ever been done for youJames testified as to this incident that Fitzgerald said "if you will get the union off my back I can do somethingthat hasn't been done before for you fellows but you knowIcan't commit myself and I agreed " Fitzgerald deniedmaking such statements as set forth by Williams andJamesJames also said that on April 6 he spoke to Fitzgeraldwhile on picket duty outside the plantAccording toJames, Fitzgerald in the course of the conversation said"if I expected him to sign a contract he would close thebusiness down first." Fitzgerald denied making such astatement.The foregoing involve questions of credibility I note inthis connection thatWilliams'memory in a number ofrespects was faulty and he admitted "I have a very shortmemory." If his testimonyalonewere involved, I wouldnot rely on it as to the conversation on March 2However, James appeared on the whole to be honest in hispresentation, although admitting at times he did not statethe truth and that he had a definite personal interest inwanting the Union in the shop to give him protection andseniority. James also testified concerning a conversationwithFitzgeraldtheday precedingMarch 2 when,according to James, Fitzgerald stated ".we couldprobably get along better without a union." From myanalysis of the testimony and observation of the witnesses,Iam crediting the testimony of Williams and Jamesconcerning the conversation with Fitzgerald on March 2and find that Fitzgerald made the statements on that daywhich are set forth above I further find such amounted toa promise of benefit if they would abandon the Union andthat such was a violation of Section 8(a)(1) of the Act.However, as to the alleged threat by Fitzgerald to closethe business down before he would sign a contract, I amdubious for the reason that Fitzgerald was advised bycounsel and appeared to be a highly intelligent person. Ido not believe he made such statement and think it morelikely that what he may have said was that he would ormight close the business down before acceptingthecontract proposed by the Union The latter statement, ifmade, would not reflect a position of closing the businessdown in the event ofanycontract It could also be astatementwhich, although perhaps questionable, mightconceivably be made in connection with negotiations andbargaining where it would not necessarily have the sameeffect as a statement made to employees in an organizingcampaign, particularly in the instance where it was madeto a person who was a member of the union negotiatingcommittee, namely, James In any event, I do not creditthe testimony of James as to Fitzgerald threatening toclose the business before signing a contract.Iconclude that Fitzgerald's promise of benefit was aviolation of Section 8(a)(1) and so find but that the othermatters for reasons set forth were not. 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDG The Respondent's Refusal to Recognize the UnionIn view of my findings above, it is unnecessary toexamine the evidence of whether or not Respondent had areasonable doubt as to the Union continuing to have amajority when it entirely ceased to recognize and bargainwith it on March 19, 1968, as found above SinceRespondent had failed to bargain in violation of Section8(a)(l) and (5), as found above, it may not rely on a lossof majority, if any, following its failure to so bargain Ialso find that the strike which commenced on March 4,1968, following the Respondent's failure to bargain inviolation of Section 8(a)(I) and (5) was causally relatedthereto and that it was therefore an unfair labor practicestrike. I also find that the Respondent continued to be,and is still, obligated to recognize and bargain with theUnion and that it further violated Section 8(a)(1) and (5)onMarch 19, 1968, when it withdrew recognition fromand entirely ceased to recognize and bargain with theUnionH. The Alleged Changes in Vacation PolicyRespondent conceded that certain changes in itsvacation policy which occurred later in 1968, after itsrefusal to recognize the Union in March 1968, would beviolative of the Act if it were found to have previouslyviolated the Act by refusing to bargain with the Union Ihave so found above and that the Union continued to beandstillisentitledtoberecognizedascollective-bargainingrepresentativeintheagreedappropriate unitAccordingly, I find that Respondent bycertain admitted unilateral changes in vacation policy laterin 1968 further violated Section 8(a)(i) and (5) of the ActIVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of theRespondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free now thereof.V. THE REMEDYHaving found that Respondent violated Section 8(a)(l)and (5) of the Act by unilaterally granting wage increasesand also by simultaneously in conjunction therewithasserting its position as to maintaining its existing wageprogram involving retentionbyitofthesamediscretionary entire wage increase policy that resulted inthe illegal unilateral granting of wage increases, I shallrecommend that it cease and desist therefrom and fromunilaterally changing its employees' terms and conditionsofemployment includingunilaterallychangingitsemployees'wages and other terms and conditions ofemployment without prior consultation and bargainingwith the Union as exclusive bargaining representativeThis does not mean that any changes hitherto made willbe affected hereby. They may remain as made by theRespondent.InadditionIshall - recommend thatRespondent bargain collectively in good faith with theUnion upon request and it shall not insist on maintenanceof its present unilateral determination of wages as acondition of entering into a contract but that it shallbargain in good faith concerning the entire matter ofwagesIshall also recommend that it cease and desist frompromising employees benefits if they abandon the UnionUpon the basis of the foregoing findings of fact, andupon the record in its entirety, I make the followingCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of the Act2.MetalPolishers,Buffers,Platers& HelpersInternationalUnion, AFL-CIO, is a labor organizationwithin the meaning of the Act3.MetalPolishers,Buffers,Platers& HelpersInternational Union, Local No 67, AFL-CIO, is a labororganization within the meaning of the Act4All production and maintenance employees includingshipping and receiving employees, truckdrivers, janitors,leadmenandleadladies;excludingofficeclericalemployees, professional employees, estimators, salesmen,guards, watchmen, and supervisors within the meaning ofthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.5.At all times material herein Metal Polishers, Buffers,Platers& Helpers International Union, Local No. 67,AFL-CIO,hasbeentheexclusivebargainingrepresentativeof the employees in the aforesaid unitwithin the meaning of Section 9(a) of the Act6By unilaterally changing the wages of employees asfound above the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.7.By its position taken with respect to maintaining itsexisting wage program during the course of the bargainingcoupled with the unilateral wage changes made by it asfound above, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.8.Byunilaterallychangingvacationbenefits,Respondent violated Section 8(a)(1) and (5) of the Act9By refusing sinceMarch 19, 1968 to bargaincollectivelywith the Union as the representative of theemployees in the aforesaid bargaining unit, Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of the Act.10.By promising that the employees would benefit ifthey gave up or abandoned the Union as found above, theRespondent has engaged in violation of Section 8(a)(1) ofthe Act.11.The strike of employees commencing March 4, 1968was an unfair labor practice strike caused and prolongedby the Respondent's unfair labor practices.12.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case,and pursuant to Section 10(c) of the Act, it isrecommended that the Alco Plating Corporation, itsofficers, agents, successors, and assigns, shall1Cease and desist from(a)Failing and refusing to bargain collectively withMetal Polishers, Buffers, Platers & Helpers International ALCO PLATING CORP.Union,LocalNo 67, AFL-CIO, as the exclusivecollective-bargaining representative of its employees in aunitcomposed of all production and maintenanceemployees including shipping and receiving employees,truckdrivers, janitors, leadmen and leadladies, excludingofficeclericalemployees,professionalemployees,estimators, salesmen, guards, watchmen, and supervisorswithin the meaning of the Act.(b) Failing and refusing to bargain in good faith withtheUnion by unilaterally changing rates of pay andvacation benefits of employees in the appropriate unit.(c) Insisting on maintaining its existing wage reviewprogram(d) Promising benefits to employees if they abandon theUnion(e) In any like or related manner interfering with therightof employees to self-organization, to form labororganizations, to join or assist the above-named or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent suchrightmay be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act(a)Upon request bargain collectively withMetalPolishers, Buffers, Platers & Helpers International Union,LocalNo. 67, AFL-CIO, as the exclusive bargainingrepresentativeof all employees in the above-describedunit,with respect to rates of pay, wages, hours ofemployment,andothertermsandconditionsofemployment, and if understandings are reached, embodysuch understandings in signed agreements(b)Post at its plant and offices in Los Angeles,California,copiesof the attached noticemarked"Appendix B "Z' Copies of said notices to be furnished bytheRegional Director for Region 21, shall after beingsigned by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps it hastaken to comply herewith 28IT IS FURTHER RECOMMENDED that the complaint in allother respects be dismissed."in the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order "117"In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 21, in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWE WILL NOTchange the wages or vacation benefitsor other terms of employment of our employees withoutnotifyingMetal Polishers, Buffers, Platers & HelpersInternationalUnion,LocalNo. 67, AFL-CIO, andgiving it an opportunity to bargain collectively aboutsuch proposed changes.WE WILL upon request bargain collectively in goodfaithwith the above-named Union as the exclusiverepresentative of all the employees in the bargainingunitdescribedbelowwith respect to rates of pay,wages,hoursof employment and other terms orconditions of employment,and, if an understanding isreached,embody such understanding in a signedagreement The bargaining unit isAll production and maintenance employees includingshippingandreceivingemployees,truckdrivers,janitors,leadmen and leadladies, excluding officeclericalemployees,professionalemployees,estimators,salesmen,guards,watchmen,andsupervisors within the meaningof the ActWE WILL NOTpromise employees benefits if theygive up the UnionWE WILL NOTin any like or related manner interferewith, restrain,or coerce our employees in the exerciseof their right to self-organization,to form, join, orassist the above-named or any other labor organizationofour employees,tobargain collectively throughrepresentatives of their own choosing,or to engage inother concerted activities for the purposes of mutualaid, or to refrain from any or all such activities excepttotheextentsuch rightmay be affected by anagreementrequiringmembershipinalabororganizationasaconditionofemploymentasauthorized in Section 8(a)(3) of the ActALCOPLATINGCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywiththeBoard'sRegionalOffice,EasternColumbia Building, 849 South Broadway,Los Angeles,California, 90014,Telephone 688-5229